 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD ARROWSMITH AS                             CASE NO. 2:18-mc-00200-TLN-AC
     LIQUIDATING TRUSTEE OF THE HDL
12   LIQUIDATING TRUST,                                ORDER GRANTING REQUEST TO SEAL
                                                       DOCUMENTS FROM PUBLIC RECORD
13
            Plaintiff,
14
     v.
15
     AMARJIT S. DOSANJH,
16
            Defendant.
17

18
19
            This matter is before the Court on Plaintiff’s Request to Seal the Writ of Execution (ECF No. 2-1)
20
     and the issued Writ of Execution (ECF No. 3), each of which provide the incorrect mailing address for
21
     Defendant Amarjit S. Dosanjh. ECF No. 5. After reviewing Plaintiff’s request, and good cause
22
     appearing to maintain the confidential nature of the documents at issue, the request to seal is GRANTED.
23
     The Clerk of the Court is directed to SEAL ECF Nos. 2-1 and 3.
24
     ///
25
     ///
26
     ///
27
     ///
28

30                                            1
31                         ORDER GRANTING REQUEST TO SEAL DOCUMENTS
 1          Additionally, as a result of the mistaken address, it is not clear to the Court that Defendant has
 2   been properly served with the request or writ of execution. Plaintiff is therefore ordered to file an

 3   Amended Request for Issuance of Writ of Execution containing the correct address for Defendant.

 4          IT IS SO ORDERED.
 5
     Date: August 21, 2019
 6

 7

 8

 9
                                                Troy L. Nunley
10                                              United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                                             2
31                          ORDER GRANTING REQUEST TO SEAL DOCUMENTS
